DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	Information disclosure statements (IDS) filed on 12/18/2020 has been considered by the Examiner.
4.	Claims 1-34, 37, 41, 42 and 44 are allowed as in the previous Notice of Allowance/Examiner’s Amendment dated 9/18/2020.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
As stated in the Notice of Allowance/Examiner’s Amendment dated 9/18/2020, the compound of formula (I) 
    PNG
    media_image1.png
    173
    443
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof recited in instant claims 1-34, 37, 41, 42 and 44 is free of prior art.  The closest prior art is Thaisrivongs (WO 86/06379 A1, cited 
    PNG
    media_image2.png
    118
    123
    media_image2.png
    Greyscale
) does not read on one of R2 or R3 of the instant claimed compounds of formula (I).  In view of the definitions of ACHP A2f or ACOP A2f on page 19 in Thaisrivongs, there is no teaching, motivation, or other type of suggestion to modify compounds 14, 15, 22 and 24 in Thaisrivongs and arrive at the compound of formula (I) 
    PNG
    media_image1.png
    173
    443
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof recited in instant claims 1-34, 37, 41, 42 and 44.  Furthermore, the 
    PNG
    media_image2.png
    118
    123
    media_image2.png
    Greyscale
 group in compounds 14, 15, 22 and 24 in Thaisrivongs is not a homolog of C6-cycloalkyl recited in instant claims.  Therefore, the 
    PNG
    media_image1.png
    173
    443
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof recited in instant claims 1-34, 37, 41, 42 and 44 is both novel and unobvious over the prior arts of record; and the claimed compound of formula (I) or a pharmaceutically acceptable salt thereof is markedly different from what exist in nature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-34, 37, 41, 42 and 44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658